 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of November 13,
2013 between Sharon Ullman (“Employee”) and Standard Gold Holdings, Inc.,
hereinafter referred to as (“SDGR” or the “Company”), who are hereinafter
sometimes collectively referred to as “the parties” or singularly as a “party.”

 

WITNESSETH

 

WHEREAS, Sharon Ullman has been serving as the Chief Executive Officer since
December 2011. SDGR desires to memorialize the employment of Sharon Ullman by
SDGR upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Employment Services. SDGR hereby agrees to employ the Employee as Chief
Executive Officer and Employee hereby accepts such position under the terms and
conditions set forth herein. Employee shall be subject to all the usual and
customary office policies and procedures of the Company as may from time to time
be established for Employees of similar grade and position.

 

2. Duties. Employee shall be retained by SDGR. During the Term of this
Agreement, the Employee shall serve as the Chief Executive Officer of the
Company and may also serve as an officer for each of its subsidiaries unless
otherwise set forth in corporate documents, employment agreements with other
employees or public filings. Employee shall carry out all assignments as
directed by SDGR. In addition, Employee has responsibilities as a spokesperson
which may involve handling press and public relations; decision maker which may
involve high level policy and strategy decisions; leader which involves advising
the board of directors; manager which involves presiding over the daily and
long-term activities and operations of the Company and supervision of the
Company’s management and employees; and shall be responsible for such other
duties as are usual and typical for an employee of a company in similar
positions and for the faithful discharge of such different or additional duties
as may be reasonably established by management of the Board of Directors.
Employee shall review all communication the Company has with outside parties
that may affect any and all existing and future investments and funding to the
Company.

 

3. Term. The term of the employment shall be for a Three (3) year period
commencing on November 1, 2013 and ending on October 31, 2016 (the “Term”),
unless sooner terminated by the Company or the Employee in accordance with the
terms of this Agreement or pursuant to Section 6 below.

 

4. Extent of Services. The Employee shall devote substantial time, attention and
energy to her duties hereunder and shall use her best efforts to promote the
business of SDGR and/or its subsidiaries during the Term of this Agreement. The
Employee may engage in other activities, such activities include serving on the
Board of Directors of other corporations/organizations, and/or advising other
corporations/organizations in each case to the extent that such activities do
not materially detract from or limit the performance of the Employee’s duties
under this Agreement, or inhibit in any material way the business of SDGR and/or
its subsidiaries. The Employee will engage in no activity, paid or otherwise,
for a competitor of SDGR so long as this Agreement is in effect. Employee may
invest her assets in such manner as will not require any services to be
performed on her part in the operation or affairs of the companies in which such
investments are made, but only if such investments are consistent with this
Agreement. The Employee shall perform all duties in a professional, ethical and
businesslike manner.

 

1

 

 

5. Compensation and Benefits. As compensation for her services hereunder, during
the Term of the Agreement, SDGR agrees:

 

a)To make payments to Employee of Twelve Thousand Five Hundred Dollars
($12,500.00) per month as compensation for her employment.

 

b)To reimburse Employee for out-of-pocket business expenses already paid by her
during her service to the Company.

 

c)To reimburse Employee for any health insurance payments she has made or will
make beginning November 1, 2013.

 

d)To issue Employee warrants to purchase up to Four Million Five Hundred
Thousand (4,500,000) shares of common stock of the Company at the market price
as of November 1, 2013. One Million Five Hundred Thousand (1,500,000) warrants
shall vest on November 1, 2013. One Million Five Hundred Thousand (1,500,000)
warrants shall vest on June 1, 2014. One Million Five Hundred Thousand
(1,500,000) warrants shall vest on June 1, 2015. The Company shall grant
Employee an acceleration clause in the above mentioned warrants in the event of
a change of control of the Company with an exercise price of the market price as
of November 1, 2013.

 

e)To pay annual bonuses, if any bonuses are payable during the Term, which shall
be determined by the Company, in its sole discretion, in an amount and upon such
other performance criteria as shall be fixed by the Board of Directors based
upon the performance of the Employee and the Company during the same period.

 

f)Employee shall be included in any pension plan in effect as of the date of
this Agreement or affected thereafter. Employee’s participation as described in
the sentence immediately preceding shall be in relation to Employee’s annual
compensation as compared to any other individual’s participation based upon her
annual compensation at the time of this Agreement.

 

g)SDGR will reimburse Employee for her direct expenses in connection with her
duties hereunder including, but not limited to, reasonable travel, entertainment
and hotel expenses. Employee shall timely provide such receipts and other
documentation of her expenses before any reimbursements will be paid.

 

6. Termination. This Agreement shall be terminated upon the happening of any of
the following:

 

a)at the cessation of SDGR’s business activities except as a result of a sale or
merger;

 

b)upon the mutual consent of the parties hereto;

 

2

 

 

c)upon the death of Employee;

 

d)the terminatation of this Agreement for any reason or no reason by either
party upon Thirty (30) days prior written notice to the other party. However,
Employee cannot terminate this Agreement during a Restricted Period. A
“Restricted Period” shall mean the Thirty (30) day period immediately preceding
the due date of a quarterly regulatory filing and the Sixty (60) day period
immediately preceding the due date of an annual regulatory filing.

 

7. Covenant not to Compete. Employee hereby covenants and agrees that during the
Term of this Agreement and for a period of One (1) year after termination of
such Agreement hereunder:

 

a)Employee will not in any way, directly or indirectly, solicit, divert, take
away or accept, the business of any of the customers of SDGR during the Term of
this Agreement for the purpose of selling to any such customer any product or
service which was provided or offered by during the Term of this Agreement
hereof; and

 

b)Employee will not directly or indirectly, attempt or seek to cause

 

c)any of the foregoing customers of SDGR to refrain from maintaining or
acquiring from or through SDGR any products or services, which were provided or
offered by SDGR during the Term hereof, and will not assist any other person or
persons to do so. Employee agrees that telephonic or written communication by
her to any of the customers described above shall constitute activity by
Employee for the purposes of this Agreement.

 

d)Employee will not in any way, directly or indirectly solicit, divert, take
away or accept the business of any of the suppliers or services providers that
were engaged by SDGR during the Term of this Agreement.

 

e)Employee will not, directly or indirectly, attempt to seek to cause any of the
foregoing suppliers or service providers of SDGR to refrain from selling to,
servicing or supplying SDGR with any product or service which was provided or
offered to SDGR during the Term hereof, and will not assist any other person or
persons to do so. Employee agrees that telephonic or written communication by
her to any of the suppliers or services providers described above shall
constitute activity by Employee for the purposes of this Agreement.

 

8. Non – Disclosure. Employee acknowledges that, in order for Employee to
effectively perform her duties hereunder SDGR will disclose to Employee certain
valuable trade secrets and confidential business information that has been
created, discovered or developed by, or that otherwise has become known to SDGR
as a result of substantial effort, expense and time incurred by SDGR or which
has been assigned or otherwise conveyed. In light of such acknowledgement,
Employee hereby agrees as follows:

 

3

 

 

a)Trade Secrets. Employee hereby acknowledges that certain processes, formulas
and mechanisms used by SDGR in its operation of its business, are not generally
known to the public or to other persons engaged in businesses similar to its
business and, as such constitute its trade secrets. Employee hereby agrees never
to directly or indirectly disclose or use, or assist anyone else in disclosing
or using such trade secrets to any person or entity other than as authorized in
the regular course of the performance of this Agreement.

 

b)Confidential Information. Employee hereby agrees that during the Term of this
Agreement and for a period of One (1) year following termination of such
employment, Employee will not divulge, disclose or make accessible to any person
or entity the following confidential business information of SDGR (i) marketing
plans, strategies and forecasts; (ii) financial statements, budgets, prices,
costs and financial projections; (iii) customer names, addresses and contact
persons; and (iv) suppliers and service providers and the details of their
business agreements.

 

9. Property of SDGR. Employee agrees that upon termination of this Agreement,
she will promptly deliver to SDGR all written and other materials in her
possession or control which contain any of the trade secrets and confidential
business information described in this Agreement and all other property of SDGR
in her possession or control at such time, which was obtained from SDGR or
complied or produced for SDGR during the terms of this Agreement, including, but
not limited to, records, data, plans, programs, program listings, flow charts,
record layouts, computer printouts, magnetic tapes, diskettes, disks, card
decks, letters and customer lists with exception of personal diaries.

 

10. Non-solicitation of Employees. During the Term of this Agreement and for One
(1) year thereafter, Employee shall not hire or solicit for employment directly
or through or on behalf of any party, any persons who are then employees of
SDGR.

 

11. Relations with Third Parties and Representations of the Parties.

 

a)Employee agrees that SDGR may make known to others, either during or
subsequent to the Term of this Agreement, the existence of this Agreement and
the provisions of all or any part hereof.

 

b)Employee represents and warrants that:

 

i)She is not in violation of any term of any employment contract, patent or
other proprietary information disclosure agreement of any other contract,
agreement or any judgment, decree or order of any court or administrative agency
relating to or affecting her right to be retained by SDGR because of the nature
of this business conducted or proposed to be conducted by SDGR or for any other
reasons;

 

ii)No such term, judgment, decree or order conflicts with her obligation to use
her best efforts to promote the interests of SDGR nor does the execution and
delivery of this Agreement, nor the carrying on of SDGR business conflict with
any such term, judgment, decrees or order; and

 

4

 

 

iii)Neither she nor any of her affiliates (as that term is defined under the
Securities Act of 1933) are a party to any transaction, agreement or
understanding to which SDGR is also a party except this Agreement or any
agreement executed hereunder, nor does he or any of her affiliates have any
interest in any person or entity with whom SDGR does or intends to do business.

 

c)SDGR hereby makes the following representations in connection with this
Agreement:

 

i)SDGR is a corporation duly organized and validly existing by virtue of the
laws of the state of its incorporation and is in good standing under the laws
thereof.

 

ii)The execution of this Agreement by SDGR and the performance by it of the
covenants and undertakings hereunder have been duly authorized by all requisite
corporate action, and approved by the Board of Directors and SDGR has the
corporate power and authority to enter into this Agreement and perform the
covenants and undertakings to be performed by it hereunder and is under no other
impediment which would adversely affect its ability to consummate or prohibit it
from meeting its obligation hereunder.

 

iii)This Agreement has been duly authorized, executed and delivered by SDGR and
constitutes a valid and legally binding obligation of SDGR enforceable in
accordance with its terms.

 

12. Remedies, Survival, and Severability.

 

a)SDGR and Employee agree that in the event of breach of any of the covenants,
agreements or obligations under Sections 4, 7, 8, 9, 10 and 11 thereof, remedies
at law would be inadequate and either party may seek injunctive relief as well
as damages.

 

b)The covenants, agreements, representations, warranties and obligations
contained in Sections 4, 7, 8, 9, 10 and 11 hereof shall survive the termination
of this Agreement for the periods herein set forth.

 

c)Each of the covenants, agreements and obligations contained in Sections 4, 7,
8, 9, 10 and 11 hereof shall be independent and severable from the others and
should any be for any reason held illegal, invalid or unenforceable in whole or
in part, said illegality, invalidity or unenforceability shall not affect the
other covenants, agreements and obligations in said Sections.

 

d)In the enforcement of their rights hereunder, SDGR and Employee shall return
all of their rights under law or in equity to enforce the obligations of the
other party hereunder or otherwise, and to seek relief for the acts of the other
party subject to the terms of this Agreement.

 

5

 

 

13. Miscellaneous.

 

a)This Agreement embodies the entire agreement of the parties hereto relating to
the subject matter hereof. No amendment, modification, waiver or attempted
waiver of this Agreement or any part hereof shall be valid or binding unless
made in writing and signed by both parties.

 

b)The validity and effect of this Agreement shall be governed by and construed
and enforced in accordance with the laws of New York. The parties hereto
irrevocably accept and submit to the exclusive jurisdiction of any State or
Federal Court of record located in New York County, New York, in any action or
proceeding out of or relating to the enforcement of its obligations hereunder.

 

c)Any notice required or permitted to be given pursuant to this Agreement shall
be sufficiently given when delivered or if sent by Certified mail postage
prepaid, return receipt requested, on the third day after such mailing, to the
following address:

 

If to Standard Gold Holdings, Inc.:

 

611 Walnut Street

Gadsden, Alabama 35901

 

With a copy to Standard Gold Holdings, Inc.’s counsel:

 

Brinen & Associates, LLC

7 Dey Street, Suite 1503

New York, New York 10007

 

If to Employee:

 

At the address set forth on the signature page

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties pursuant to the terms of this section.

 

d)This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be original, but all of which together shall constitute one
and the same instrument.

 

e)The headings of the sections and subsections hereof have been inserted as a
matter of convenience and shall not be used in the interpretation of any
provisions of this Agreement.

 

f)The failure of either party hereto in any one or more instances to insist upon
the performance of any of the terms or conditions of this Agreement, or to
exercise any rights or privileges conferred in this Agreement or the waiver by
either party of any breach of any of the terms, covenants or conditions of this
Agreement shall not be construed as thereafter waiving any such terms,
conditions, rights, privileges or covenants, and the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred.

 

6

 

 

g)Any term or provision of this Agreement which is invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. Further, to the extent that any term or provision hereof is
deemed invalid, void or otherwise unenforceable, but may be made enforceable by
amendment thereto, the parties agree that such amendment may be made so that the
same shall, nevertheless, be enforceable to the fullest extent permissible under
the laws and public policies applied in any such jurisdiction in which
enforcement is sought.

 

14. Severance Payment.

 

a) Golden Parachute Provision. Employee shall receive the Golden Parachute
protections set forth in the Golden Parachute Agreement attached hereto as
Exhibit A.

 

15. Entire Agreement.

 

a) Incorporation. This Agreement and the exhibits hereto constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under their
seals as of the date and year first written above.

 

The Company:   The Employee: Standard Gold Holdings, Inc.   Sharon Ullman      
    By: /s/ Tina Gregerson   By: /s/ Sharon Ullman         Name: Tina Gregerson
  Address: 310 First Avenue, Suite 4B       New York, NY 10009 Title: Corporate
Secretary and Compensation       Committee Member                           By:
/s/ Michael Markiewicz               Name: Michael Markiewicz              
Title: Compensaton Committee Member      

 

7

 

 

EXHIBIT A

 

8

 

 

Change of Control Termination Agreement

“Golden Parachute Agreement”

 

This Change of Control Termination Agreement (the “Agreement”) is entered into
as of November 13, 2013 by and between Standard Gold Holdings, Inc., (the
“Company”) with its office at 611 Walnut Street, Gadsden, Alabama 35901 and
Sharon Ullman, residing at 310 First Ave, Suite 4B, New York, NY 10009.

 

Recitals

 

A. The Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel. In
this connection, the Board of Directors of the Company (the “Board”) recognizes
that, as is the case with many publicly held Companies, the possibility of a
change in control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure
or distraction of management personnel to the detriment of the Company and
its stockholders.

 

B. The Board has determined that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Company.

 

C. In order to induce you to remain in the employ of the Company and in
consideration of your agreement set forth below, the Company agrees that you
shall receive the severance benefits set forth in this Agreement in the event
your employment with the Company is terminated subsequent to a “change in
control of the Company” (as defined in Section 2 below) under the circumstances
described below. This Agreement is meant to supersede any other specific written
agreements which may have been entered into between yourself and the Company
concerning termination of employment.

 

Therefore, in consideration of your continued employment and the parties
agreement to be bound by the terms contained in this Agreement, the parties
agree as follows:

 

1. Term of Agreement. This Agreement shall commence on this date and shall
continue in effect through May 16, 2016; provided, however, that commencing on
May 16, 2016 and each May 16th afterwards, the term of this Agreement
shall automatically be extended for one additional year unless, no later than
the preceding March 1, the Company shall have given notice that it does not wish
to extend this Agreement; provided, further, if a change in control of the
Company shall have occurred during the original or any extended term of this
Agreement, this Agreement shall continue in effect for a period of 12 months
beyond the month in which such change in control occurred. Notwithstanding the
foregoing, and provided no change of control shall have occurred, this Agreement
shall automatically terminate upon the earlier to occur of (i) your termination
of employment with the Company, or (ii) the Company’s furnishing you with notice
of termination, irrespective of the effective date of such termination.

 

9

 

 

2. Change in Control. No benefits shall be payable under this Agreement unless
there shall have been a change in control of the Company, as set forth below.
For purposes of this Agreement, a “change in control of the Company” shall mean
a change of control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Company is in fact required to comply with that regulation, provided that,
without limitation, such a change in control shall be deemed to have occurred if
(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a Company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities; or (B)
during any period of two consecutive years (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clauses (A) or (D) of this Section) whose
election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority; (C) the Company enters into an
agreement, the consummation of which would result in the occurrence of a change
in control of the Company; or (D) the stockholders of the Company approve a
merger or consolidation of the Company with any other Company, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to it continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 30% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

 

3. Termination Following Change in Control. If any of the events described in
Section 2 above constituting a change in control of the Company shall have
occurred, you shall be entitled to the benefits provided in Subsection 4(iii)
below upon the subsequent termination of your employment during the term of this
Agreement unless such termination is (A) because of your death, Disability or
Retirement, (B) by the Company for Cause, or (C) by you other than for Good
Reason.

 

(i). Disability; Retirement. If, as a result of your incapacity due to physical
or mental illness, you shall have been absent from the full-time performance of
your duties with the Company for six consecutive months, and within 30 days
after written notice of termination is given you shall not have returned to the
full-time performance of your duties, your employment may be terminated for
“Disability.” Termination by the Company or you of your employment based on
“Retirement” shall mean termination in accordance with the Company’s retirement
policy, including early retirement, generally applicable to its salaried
employees or in accordance with any retirement arrangement established with your
consent with respect to you.

 

10

 

 

(ii). Cause. Termination by the Company of your employment for “Cause” shall
mean termination upon (A) the willful and continued failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance by you of a Notice of
Termination for Good Reason as defined in Subsections 3(iv) and 3(iii),
respectively) after a written demand for substantial performance is delivered to
you by the Board, which demand specifically identifies the manner in which the
Board believes that you have not substantially performed your duties, or (B) the
willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes of this
Subsection, no act, or failure to act, on your part shall be deemed “willful”
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses (A) or (B) of the first sentence of this Subsection
and specifying the particulars in detail.

 

(iii). Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence after a change in control of the Company
of any of the following circumstances unless, in the case of paragraph (A), (E),
(F), (G) or (H), such circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination, as defined in Subsections
3(v) and 3(iv), respectively, given in respect of them:

 

(A) the assignment to you of any duties inconsistent with your status and
position as it exists immediately prior to the change in control of the Company
or a substantial adverse alteration in the nature or status of your
responsibilities from those in effect immediately prior to the change in control
of the Company;

 

(B) a reduction by the Company in your annual base salary as in effect on this
date or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all key employees of the
Company and all key employees of any person in control of the Company;

 

(C) your relocation to a location not within 25 miles of your present office or
job location, except for required travel on the Company’s business to an extent
substantially consistent with your present business travel obligations;

 

(D) the failure by the Company, without your consent, to pay to you any portion
of your current compensation, or to pay to you any portion of an installment of
deferred compensation under any deferred compensation program of the Company,
within seven days of the date such compensation is due;

 

11

 

 

(E) the failure by the Company to continue in effect any bonus to which you were
entitled, or any compensation plan in which you participate immediately prior to
the change in control of the Company which is material to your total
compensation, including but not limited to any Stock Option Plans, 401(k)
Pre-Tax Retirement Savings Plan, and Flexible Benefit Plan, or any substitute
plans adopted prior to the change of control in the Company, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue your
participation in it (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of your participation relative to other participants, as existed at
the time of the change in control;

 

(F) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s life
insurance, medical, health and accident, or disability plans in which you were
participating at the time of the change in control of the Company, the failure
to continue to provide you with a Company automobile or allowance in lieu of it,
if you were provided with such an automobile or allowance in lieu of it at the
time of the change of control of the Company, the taking of any action by the
Company which would directly or indirectly materially reduce any of such
benefits or deprive you of any material fringe benefit enjoyed by you at the
time of the change in control of the Company, or the failure by the Company to
provide you with the number of paid vacation days to which you are entitled on
the basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect at the time of the change in control of the
Company;

 

(G) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 of this Agreement; or

 

(H) any purported termination of your employment which is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection (iv) below
(and, if applicable, the requirements of Subsection (ii) above); for purposes of
this Agreement, no such purported termination shall be effective.

 

Your rights to terminate your employment pursuant to this Subsection shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason under this Agreement. In the event
you deliver Notice of Termination based upon circumstances set forth in
Paragraph (A), (E), (F), (G) or (H) above, which are fully corrected prior to
the Date of Termination set forth in your Notice of Termination, such Notice of
Termination shall be deemed withdrawn and of no further force or effect.

 

12

 

 

(iv). Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 6 of this Agreement. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

 

(v). Date of Termination, Etc. “Date of Termination” shall mean (A) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the full-time performance of
your duties during such 30-day period), and (B) if your employment is terminated
pursuant to Subsection (ii) or (iii) above or for any other reason (other than
Disability), the date specified in the Notice of Termination (which, in the case
of a termination pursuant to Subsection (ii) above shall not be less than 30
days, and in the case of a termination pursuant to Subsection (iii) above shall
not be less than 15 nor more than 60 days, respectively, from the date such
Notice of Termination is given); provided that if within 15 days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this provision), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be the date on which the dispute
is finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal has expired and no appeal has been perfected); provided further
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence. Notwithstanding the
pendency of any such dispute, the Company will continue to pay you your full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and continue you as a participant
in all compensation, benefit and insurance plans in which you were participating
when the notice giving rise to the dispute was given, until the dispute is
finally resolved in accordance with this Subsection. Amounts paid under this
Subsection are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this Agreement
except to the extent otherwise provided in subsection 4(iv).

 

4. Compensation Upon Termination or During Disability. Following a change in
control of the Company, as defined by Section 2, upon termination of your
employment or during a period of disability you shall be entitled to the
following benefits:

 

(i). During any period that you fail to perform your full-time duties with the
Company as a result of incapacity due to physical or mental illness, you shall
continue to receive your base salary at the rate in effect at the commencement
of any such period, together with all amounts payable to you under any
compensation plan of the Company during such period, until this Agreement is
terminated pursuant to Section 3(i) above. Thereafter, or in the event your
employment shall be terminated by the Company or by you for Retirement, or by
reason of your death, your benefits shall be determined under the Company’s
retirement, insurance and other compensation programs then in effect in
accordance with the terms of such programs.

 

13

 

 

(ii). If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, Disability, death or Retirement, the Company shall
pay you your full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts and
benefits to which you are entitled under any compensation plan of the Company at
the time such payments are due, and the Company shall have no further
obligations to you under this Agreement.

 

(iii). If your employment by the Company shall be terminated (a) by the Company
other than for Cause, Retirement or Disability or (b) by you for Good Reason,
then you shall be entitled to the benefits provided below:

 

(A). The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts and benefits to which you are entitled under any
compensation plan of the Company, at the time such payments are due, except as
otherwise provided below.

 

(B). In lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company shall pay as severance pay to you a lump sum
severance payment (together with the payments provided in paragraphs C and D,
below, the “Severance Payments”) equal to two times the sum of your annual base
salary in effect immediately prior to the occurrence of the circumstance giving
rise to the Notice of Termination given in respect of them.

 

(C). The Company shall pay to you any deferred compensation, including, but not
limited to deferred bonuses, allocated or credited to you or your account as of
the Date of Termination.

 

(D). In lieu of shares of common stock of the Company (the “Company’s Shares”)
issuable upon exercise of outstanding options (“Options”), if any, granted to
you under the Company’s Stock Option Plans (which Options shall be cancelled
upon the making of the payment referred to below) you shall receive an amount in
cash equal to the product of (i) the excess of the closing price of the
Company’s Shares as reported on the NASDAQ-NMS Automatic Quotation System on or
nearest the Date of Termination (or, if not so reported, on the basis of the
average of the lowest asked and highest bid prices on or nearest the Date of
Termination), over the per share exercise price of each Option held by you
(whether or not then fully exercisable) plus the amount of any applicable cash
appreciation rights, times (ii) the number of the Company’s Shares covered by
each such Option.

 

(E). The Company shall also pay to you all legal fees and expenses incurred by
you as a result of such termination including all such fees and expenses
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement or
in connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) to any payment or benefit provided under this Agreement)).

 

14

 

 

(F). The payments provided for in paragraphs (B), (C), and (D) above, shall be
made no later than the fifth day following the Date of Termination, provided,
however, that if the amounts of such payments cannot be finally determined on or
before such day, the Company shall pay to you on such day an estimate, as
determined in good faith by the Company, of the minimum amount of such payments
and shall pay the remainder of such payments (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount can be
determined but in no event later than the 30th day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to you payable on the fifth day after demand by the Company
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code).

 

(iv). In the event that you are a “disqualified individual” within the meaning
of Section 280G of the Code, the parties expressly agree that the payments
described in this Section 4 and all other payments to you under any other
agreements or arrangements with any persons which constitute “parachute
payments” within the meaning of Section 280G of the Code are collectively
subject to an overall maximum limit. Such maximum limit shall be $1 less than
the aggregate amount which would otherwise cause any such payments to be
considered a “parachute payment” within the meaning of Section 280G of the Code,
as determined by the Company. Accordingly, to the extent that such payments
would be considered a “parachute payment” with respect to you, then the portions
of such payments shall be reduced or eliminated in the following order until the
remaining change of control termination payments with respect to you is within
the maximum described in this subsection (iv):

 

(A) First, any cash payment to you;

 

(B) Second, any change of control termination payments not described herein; and

 

(C) Third, any forgiveness of indebtedness of yours to the Company.

 

You expressly and irrevocably waive any and all rights to receive any change of
control termination payments, which exceed the maximum limit described in this
subsection (iv).

 

(v). You shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 4 be reduced by
any compensation earned by you as the result of employment by another employer,
by retirement benefits, by offset against any amount claimed to be owed by you
to the Company, or otherwise except as specifically provided in this Section 4.

 

15

 

 

(vi). In addition to all other amounts payable to you under this Section 4, you
shall be entitled to receive all benefits payable to you under the Company’s
401(k) Pre-Tax Retirement Savings Plan and any other plan or agreement relating
to retirement benefits.

 

5. Successors; Binding Agreement.

 

(i). The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled to under this Agreement if you terminate your employment for
Good Reason following a change in control of the Company, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination. As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to its business and/or assets as which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

(ii). This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, heirs,
distributees, and legatees. If you should die while any amount would still be
payable to you if you had continued to live, all such amounts, unless otherwise
provided in this Agreement, shall be paid in accordance with the terms of this
Agreement to your legatee or other designee or, if there is no such designee, to
your estate.

 

6. Notice. For the purpose of this Agreement, all notices and other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance with this Agreement, except that notice of change of address shall be
effective only upon receipt.

 

7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party to this Agreement at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for shall be paid net of any applicable
withholding or deduction required under federal, state or local law. The
obligations of the Company under Section 4 shall survive the expiration of the
term of this Agreement.

 

16

 

 

8. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

9. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

10. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the State of New
York, in accordance with the rules of the American Arbitration Association then
in effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

 

11. Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to its subject matter and supersedes all prior written or
oral agreements or understandings with respect to such subject matter.

 

If this letter sets forth our agreement on its subject matter, kindly sign and
return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

 

Sincerely,

 

The Disinterested Members of the Compensation Committee of Standard Gold
Holdings, Inc.:

 

By: /s/ Tina Gregerson     Tina Gregerson         By: /s/ Michael Markiewicz    
Michael Markiewicz         Key Management Personnel: Sharon Ullman         By:
/s/ Sharon Ullman     Sharon Ullman  

 

17

 

